Mr. Justice Gabbert
delivered the opinion of the court:
The testimony on behalf of the claimant tended to establish an agreement with the conservator for such compensation in addition to the sums paid as would reasonably compensate her for the services rendered. It also tended to establish that her services were worth far more than the sums paid, and much in excess of the amount which the court directed the jury to return. The trial in the district court should have been in all respects de novo, and the question of the amount to which the claimant was entitled should have been submitted to the jury for determination.
The judgment of the district court is reversed, and the cause remanded for a new trial.

Judgment reversed.

Chief Justice Musser and Mr. Justice Hill concur.